DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement filed 6 December 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  Claims 17-20 recite “computer readable medium” which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Therefore, claims 17-20 are considered to be non-statutory.  While the specification discusses hardware embodiments to the medium (see specification 00130), the specification nor the claim language limits the interpretation of the medium to just hardware. It is also noted that while the specification discloses that computer readable storage medium is not to be construed as being transitory signals per se (00130), it does not explicitly define computer readable media, as specified in the claims.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Hardy et al. (“Private federated learning on vertically partitioned data via entity resolution and additively homomorphic encryption”)) teaches a memory that stores computer-executable components (page 19, §8, lines 25-26); and a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise (page 19, §8, lines 25-26): a key distribution component that distributes functional encryption public keys to respective participants in a vertical federated learning framework governed by a coordinator (page 2, §1, lines 15-22; page 10, §6, lines 13-14), Furukawa (WO 2017099117 A1) teaches an inference prevention component that verifies query vectors (page 18, lines 28-30), and Takashima et al. (WO 2014184894 A1 and Takashima hereinafter) teaches key distribution component distributes functional encryption secret keys (claim 4), none of the prior art of record alone or in combination teaches an inference prevention component that verifies query vectors generated by the coordinator, based on which the key distribution component distributes functional encryption secret keys to the coordinator.
The closest prior art made of record are:
Hardy discloses a system and method for privacy-preserving entity resolution and federated logistic regression over messages encrypted with an additively homomorphic scheme.
Furukawa discloses a system and method for pre-calculation and multiplication for safeguarding secrets from malicious behavior of a participant.
Takashima discloses a system and method for encryption.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buckley et al. (US 2011/0246777 A1) discloses a system and method for managing security key architecture in multiple security contexts of a network environment.
Chen et al. (CN 113297573 A1) discloses a system and method for vertical federation learning defense.
Jiang et al. (CN 109995522 A1) discloses a system and method for secure data mirroring.
Jiang (WO 2021184836 A1) discloses a system and method for training recognition.
Liu et al. (WO 2021138877 A1) discloses a system and method for vertical federated learning model training optimization.
Lyle (US Patent 7,131,004 B1) discloses a system and method for encrypting data transmitted over a serial link.
Xu et al. (US 2021/0143987 A1) discloses a system and method for privacy-preserving federated learning.
Zhao et al. (CN 114189343 A1) discloses a system and method for mutual authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431